                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

HAROLD GLEN FULLER,               )
                                  )
               Plaintiff,         )
                                  )
v.                                )
                                  )                                Case No. 17-2580-CM
OLATHE POLICE DEPARTMENT, et al., )
                                  )
               Defendants.        )
                                  )

                                   MEMORANDUM AND ORDER

       On October 20, 2017, Magistrate Judge Teresa J. James entered a Report and

Recommendation, recommending that plaintiff’s pro se complaint be dismissed as frivolous and for

failure to state a claim upon which relief can be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)-(ii).

Plaintiff failed to respond, and this court adopted the Report and Recommendation in full on

November 8, 2017 and dismissed the case. After the court dismissed the case, plaintiff requested a

temporary restraining order and preliminary injunction (Doc. 12). The court denied that motion on

March 9, 2018. Between January 2018 and June 2018, plaintiff filed additional documents that were

both incoherent and incomprehensible, but appeared to be for informational purposes and did not

clearly seek relief from this court (Docs. 17, 18, 19, 20, 21, 22, 23, 28, and 29). Plaintiff also

submitted several documents in July, August, and September 2018 that the clerk’s office marked as

received, but did not file because they did not appear to be proper pleadings. Those documents do not

present a comprehensible claim for relief in this closed case—a case that was dismissed nearly a year

ago as frivolous.

       The court does not intend to file these documents or any similar ones received in this case. If

they were to be filed, the court would strike them as redundant, immaterial, and impertinent under Fed.




                                                    -1-
R. Civ. P. 12(f). The case is closed, and has been closed for nearly a year. There are very few avenues

for relief in this case that plaintiff could seek nearly a year after dismissal, and the documents he

continues to submit for filing are not proper filings in this case and do not warrant any type of relief.

        If plaintiff continues to submit documents for filing in this case, the court intends to direct the

Clerk’s Office to mark them as “received” and send them to the undersigned’s chambers for review

before filing. Under this process, documents similar to those already presented likely will not be filed,

but will be retained for plaintiff to retrieve if he so desires. If plaintiff objects to this process, he

should file a specific written objection, not to exceed three pages, within fourteen days of the date of

this order. If the court does not receive such objection from plaintiff within that time, the court will

direct the Clerk’s Office to follow this procedure in the future.

        IT IS SO ORDERED.

        Dated this 18th day of October, 2018, at Kansas City, Kansas.


                                                         s/ Carlos Murguia__________________
                                                         CARLOS MURGUIA
                                                         United States District Judge




                                                      -2-
